Citation Nr: 0816086	
Decision Date: 05/15/08    Archive Date: 05/23/08

DOCKET NO.  99-11 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for elevated 
cholesterol.

2.  Entitlement to service connection for an acquired 
psychiatric disorder, claimed as depression and marital 
problems.  

3.  Entitlement to service connection for an airway disorder.

4.  Entitlement to service connection for bilateral hearing 
loss.

5.  Entitlement to service connection for migraine headaches.

6.  Entitlement to an initial disability rating higher than 
10 percent for a right shoulder disorder, status post 
decompression and rotator cuff surgery.


REPRESENTATION

Appellant represented by:	The American Legion

WITNESSES AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1977 to 
August 1998.  

This appeal to the Board of Veterans' Appeals (Board) is from 
a December 1998 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

To support his claims, the veteran testified at a December 
2000 videoconference hearing before the Board, chaired by a 
Veterans Law Judge (VLJ) who has since retired.  So the Board 
sent the veteran a letter offering him another hearing before 
a different VLJ that will ultimately decide this appeal.  
See 38 U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. § 20.707 
(2007) (the Board member who conducts the hearing will 
participate in making the final determination of the claim).  
He responded that he wanted another videoconference hearing, 
which was recently held in February 2008.  The undersigned 
VLJ presided.

The veteran submitted additional medical evidence during his 
February 2008 videoconference hearing, and he waived his 
right to have the RO initially consider it.  See 38 C.F.R. §§ 
20.800, 20.1304 (2007).

The Board earlier remanded this case in June 2001 and August 
2007 for further development.

There is one additional preliminary point worth mentioning.  
The veteran also submitted a notice of disagreement (NOD) 
with the RO's October 2006 denial of his claims for service 
connection for low back and left shoulder disorders, 
for a higher disability rating for his left knee disorder, 
and for a temporary 100 percent convalescent rating under 
38 C.F.R. § 4.30 ("paragraph 30").  But after receiving a 
statement of the case (SOC) concerning these additional 
claims in November 2007, he did not perfect his appeal of 
these claims by then filing a timely substantive appeal 
(e.g., VA Form 9 or equivalent statement).  See 38 U.S.C.A. 
§ 7105(a) (West 2002); 38 C.F.R. § 20.200 (2007).  
So these claims are not before the Board.  

Regrettably, the Board again must remand the claims for 
service connection for an airway disorder, bilateral hearing 
loss, and migraine headaches to the RO via the Appeals 
Management Center (AMC) in Washington, DC, for still further 
development and consideration.  The Board, however, is going 
ahead and deciding the claims for service connection for 
elevated cholesterol and an acquired psychiatric disorder, 
and for a higher initial rating for the right shoulder 
disorder.


FINDINGS OF FACT

1.  The veteran's elevated cholesterol readings during and 
since service are mere laboratory findings, not a disease or 
injury that may be considered a disability for VA 
compensation purposes.

2.  The treatment the veteran received during service for 
depression is unrelated to any current acquired psychiatric 
disorder.  

3.  The medical evidence of record does not show "moderately 
severe" or "severe" muscle disability due to the veteran's 
service-connected right shoulder injury to Muscle Group IV.  
In addition, his range of flexion and abduction for this 
shoulder is not limited to 90 degrees, even with 
consideration of functional loss due to pain, etc.


CONCLUSIONS OF LAW

1.  The veteran's elevated cholesterol is not a disability 
for purposes of VA compensation.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. § 3.303 (2007); 61 Fed. Reg. 
20,440, 20,445 (May 7, 1996).

2.  An acquired psychiatric disorder, including depression, 
was not incurred or aggravated during service and may not be 
presumed to have been incurred in service.  38 U.S.C.A. §§ 
1101, 1110, 1112(a), 1113, 1131, 1137, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307(a)(3), 3.309(a) (2007).

3.  The criteria are not met for a disability rating higher 
than 10 percent for the right shoulder disorder.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.27, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5201, 5203 (2007); 
38 C.F.R. §§ 4.56, 4.69, 4.73, Diagnostic Code 5304 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

With regards to the service connection for elevated 
cholesterol claim, the provisions of the Veterans Claims 
Assistance Act (VCAA) have no effect on an appeal where the 
law, and not the underlying facts or development of the 
facts, is dispositive of the matter.  Manning v. Principi, 16 
Vet. App. 534, 542-543 (2002).  See also Smith v.Gober, 14 
Vet. App. 227, 230 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002), cert. denied, 537 U.S. 821 (2002); VAOGCPREC 5-2004 
(June 23, 2004).

In any event, review of the claims file reveals compliance 
with the VCAA on the elevated cholesterol, acquired 
psychiatric disorder, and right shoulder claims at issue.  
38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  That is, by way of VCAA letters dated in 
November 2001, June 2003, and March 2006, the RO and AMC 
advised the veteran of the evidence needed to substantiate 
his service-connection and higher initial rating claims and 
explained what evidence VA was obligated to obtain or to 
assist him in obtaining and what information or evidence he 
was responsible for providing.  See also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

In addition, the March 2006 letter further advised the 
veteran of both the disability rating and effective date 
elements of his claims.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).

Concerning the timing of the VCAA notice, in Pelegrini II, 
the U.S. Court of Appeals for Veterans Claims (Court) held 
that where, as here, § 5103(a) notice was not mandated at the 
time of the initial Agency of Original Jurisdiction 
(i.e., AOJ/RO) decision, the AOJ did not err in not providing 
this notice.  Rather, the appellant has the right to a 
content-complying notice and proper subsequent VA process.  
Pelegrini II, 18 Vet. App. at 120.  The Federal Circuit Court 
and Veterans Claims Court have since interpreted this to mean 
providing any necessary notice and going back and 
readjudicating the claim, such that the essential fairness of 
the adjudication - as a whole, is unaffected because the 
appellant is still provided a meaningful opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV) (where the Federal Circuit Court held 
that a statement of the case (SOC) or supplemental SOC (SSOC) 
can constitute a "readjudication decision" that complies 
with all applicable due process and notification requirements 
if adequate VCAA notice is provided prior to the SOC or SSOC.  
As a matter of law, the provision of adequate VCAA notice 
prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  See also Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006).



Here, after providing the additional VCAA Dingess notice in 
March 2006, the AMC again went back and readjudicated the 
claims in the more recent March 2007 SSOC.  
So each time after providing the required notice, the RO or 
AMC reconsidered the claims - including addressing any 
additional evidence received in response to the notice.  So 
the timing defect in the notice has been rectified.

Neither letter mentioned, however, satisfied the fourth 
element of VCAA notice by asking the veteran to provide any 
evidence in his possession pertaining to his claims or 
something to the effect that he should "give us everything 
you've got pertaining to your claim[s]".  Pelegrini II, 18 
Vet. App. at 120-21.  This "fourth element" 
notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  But see VA Office of General Counsel (OGC) 
Prec. Opinion 1-2004 (Feb. 24, 2004) (indicating § 5103(a) 
does not require VA to seek evidence from a claimant 
other than that identified by VA as necessary to substantiate 
the claim, therefore concluding that the fourth element of 
the VCAA notice cited in Pelegrini v. Principi, 17 Vet. App. 
412 (2004) (Pelegrini I) - identical to the language in 
Pelegrini II, is mere dictum and therefore not binding on 
VA).  The Board is bound by the precedent opinions of VA's 
General Counsel as the chief legal officer of the Department.  
See 38 U.S.C.A. § 7104(c).  

In addition, it is noted the higher initial rating for the 
right shoulder disorder issue stems from an initial rating 
assignment by way of a December 1998 rating decision.  The 
Court has held that an appellant's filing of a NOD regarding 
an initial disability rating and effective date, such as the 
case here, does not trigger additional section 5103(a) 
notice.  Indeed, the Court has determined that to hold that 
section 5103(a) continues to apply after a disability rating 
or an effective date has been determined would essentially 
render sections 7105(d) and 5103A and their implementing 
regulations insignificant and superfluous, thus disturbing 
the statutory scheme.  Dingess at 491, 493, 500-501.  The 
Court, however, more recently clarified its holding in 
Dingess, indicating it was limited to situations where 
service connection was granted and the disability rating and 
effective date assigned prior to the enactment of the VCAA - 
so prior to November 9, 2000.  See Dunlap v. Nicholson, 21 
Vet. App. 112 (2007).  And this is indeed the situation here 
since service connection for the right shoulder disorder was 
granted and the initial disability rating and effective date 
assigned in September 1998 - so prior to November 9, 2000, 
such that no further notice concerning the downstream 
disability rating and effective date elements is required.  
Regardless though, here, as mentioned, the AMC provided the 
veteran with downstream Dingess notice in March 2006 
pertaining to disability rating and effective date elements.  

As for the duty to assist, the RO obtained the veteran's 
service medical records (SMRs), his relevant VA treatment 
records, and private medical evidence that he and his 
representative identified.  The veteran also had several VA 
medical examinations to determine the severity of his right 
shoulder disability throughout the entire appeal period.  As 
well, he had a VA examination for an opinion concerning his 
claims for service connection for elevated cholesterol and 
his acquired psychiatric disorder.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), citing 38 U.S.C.A. 
§ 5103A(d) and 38 C.F.R. § 3.159(c)(4).  The Board is also 
satisfied as to compliance with its June 2001 and August 2007 
remand directives.  Stegall v. West, 11 Vet. App. 268, 271 
(1998).  Thus, the duty to assist has been met.  38 U.S.C.A. 
§ 5103A.

Governing Laws and Regulations for Service Connection

Service connection may be granted if it is shown the veteran 
suffers from a disability resulting from an injury sustained 
or disease contracted in the line of duty, or for aggravation 
during service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. 
§§ 3.303, 3.306.  Service connection may be demonstrated 
either by showing direct service incurrence or aggravation or 
by using applicable presumptions, if available.  Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).



Service connection requires competent evidence showing:  (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).  
See also Hickson v. West, 12 Vet. App. 247, 252 (1999); 
Caluza v. Brown, 7 Vet. App. 498 (1995).

A disorder also may be service connected if the evidence of 
record reveals the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
97 (1997).  
A demonstration of continuity of symptomatology is an 
alternative method of demonstrating the second and/or third 
Caluza elements discussed above.  Savage, 10 Vet. App. at 
495-496.  

Some diseases are chronic, per se, such as psychoses, and 
therefore will be presumed to have been incurred in service, 
although not otherwise established as such, if manifested to 
a degree of ten percent or more within one year after 
service.  Even this presumption, however, is rebuttable by 
probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes the disorder was incurred in service.  
38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 
(Fed. Cir. 1994).

In the absence of proof of a current disability, there can be 
no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a 
current diagnosis of the condition claimed).



A layperson is generally incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status generally do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, 
lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (e.g., a broken leg), (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court 
recently emphasized that when a condition may be diagnosed by 
its unique and readily identifiable features, the presence of 
the disorder is not a determination "medical in nature" and 
is capable of lay observation.  In such cases, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether that evidence 
supports a finding of service incurrence and continuity of 
symptomatology sufficient to establish service connection.  
Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise 
(about evenly balanced for and against the claim), with the 
veteran prevailing in either event, or whether instead a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102; and Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).



Analysis - Service Connection for Elevated Cholesterol

The veteran is seeking service connection for a disability 
claimed as elevated cholesterol.  His SMRs show laboratory 
readings of elevated cholesterol levels.  Indeed, the report 
of his March 1998 military retirement examination documents a 
diagnosis of hypercholesterolemia.  His post-service VA and 
private treatment records dated from 2000 to 2007 also reveal 
elevated cholesterol readings and elevated low-density 
lipoprotein (LDL) levels.  He has been followed on a 
continuous basis for hyperlipidemia, indicating excessive 
fats or lipids in his blood.  This, too, is another means of 
characterizing the extent of the ongoing elevated cholesterol 
findings.  Furthermore, a November 2004 VA examiner noted 
elevated cholesterol levels and diagnosed the veteran with 
hypercholesterolemia, indicating he had experienced this both 
during and since his military service, and that it was 
currently controlled with medication.

But all of this notwithstanding, the law in this regard is 
clear - elevated cholesterol and hyperlipidemia are mere 
laboratory findings and are not considered disabilities for 
VA compensation purposes.  See 61 Fed. Reg. 20,440, 20,445 
(May 7, 1996) (diagnoses of hyperlipidemia, elevated 
triglycerides, and elevated cholesterol are actually 
laboratory results rather than disabilities, and are 
therefore not appropriate entities for the rating schedule to 
address).  It also warrants mentioning that, as a general 
matter, the term "disability" for VA purposes refers to a 
condition that has been deemed to result in impairment to the 
claimant's earning capacity.  See Allen v. Brown, 7 Vet. App. 
439, 448 (1995).  In this instance, there is no indication of 
an identifiable disorder with such an impact upon earning 
capacity.  Therefore, the veteran's elevated cholesterol, 
although confirmed as present both during and since his 
discharge from military service, does not constitute a 
current disability for which service connection may be 
granted.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 
225 ("Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.")  See, too, 
Degmetich v. Brown, 104 F.3d 1328 (1997).

Moreover, because the law, and not the evidence, is 
dispositive of this issue, the claim for service connection 
for elevated cholesterol must be denied as a matter of law.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).

Analysis - Service Connection for an Acquired Psychiatric 
Disorder

The veteran claims he suffers from depression that first 
manifested in June 1991 during his military service.  See the 
transcript of his February 2008 videoconference hearing 
testimony.  

The veteran's SMRs show he first sought treatment in June and 
July of 1991 in the mental health clinic for feelings 
surrounding his anger with military supervisors for not being 
allowed to visit his sick parents.  However, upon examination 
at that time, no psychiatric disorder was found.  
Subsequently, in September 1993, so also during his military 
service service, he was diagnosed with an adjustment disorder 
with depressed mood due to marriage problems and difficulty 
coping with the fact that his family did not live with him at 
that time.  He received counseling for this disorder 
throughout 2004, but did not take any medication.  
Significantly, mental health examinations conducted towards 
the end of this therapy in October and November 2004 resulted 
in diagnoses of interpersonal problems due to family and 
financial issues, but there was no longer any specific 
diagnosis pertaining to an acquired psychiatric disorder.  
His remaining SMRs dated from 1995 to 1998 are unremarkable 
for any complaints, evidence, or treatment of a psychiatric 
disorder.  Most notably, his March 1998 military retirement 
examination was unremarkable for any objective evidence of a 
psychiatric disorder at that time, despite acknowledging his 
earlier history of marriage counseling and treatment for 
stress.  So his SMRs, as a whole, provide evidence against a 
finding of a chronic - as opposed to acute and transitory, 
psychiatric disorder in service.  38 C.F.R. § 3.303(b); 
Savage, 10 Vet. App. 494-97.      



Post-service, since there is no objective medical indication 
of a psychosis within one year after service, the veteran is 
not entitled to application of the presumptive provisions 
either.  38 U.S.C.A. §§ 1101, 1112(a)(1), 1113, 1137; 
38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Over a year after 
discharge from service, a December 2001 VA mental health 
examiner diagnosed the veteran with anxiety and depression, 
not otherwise specified.  He received some private 
psychiatric treatment in 2002.  However, when he was 
reexamined in October 2003 by another VA examiner, "no overt 
psychopathology" was shown.

Most importantly, an October 2004 VA examiner, although 
diagnosing the veteran with a "mild" depressive disorder, 
not otherwise specified, indicated the veteran 
had experienced "periods of depression and anxiety off and 
on."  Significantly, this examiner emphasized that the 
veteran's military retirement examination was unremarkable 
for any psychiatric disorder, and that there also was no 
objective clinical indication of any psychiatric disorder 
when later seen by the same examiner, post-service, in 
October 2003.  The October 2004 examiner went on to classify 
the veteran's depression as  "intermittent" in nature, such 
that he could not state without resorting to speculation that 
it was caused or aggravated by his military service.

As the veteran's depression has been classified as 
"intermittent," the evidence as a whole does not show 
continuity of symptomatology of a psychiatric disorder since 
it was first seen during service.  38 C.F.R. § 3.303(b).  In 
making this determination, the Board acknowledges the 
veteran's assertions regarding continuous depression 
throughout service and since his discharge from service.  
He is indeed competent to state he has had feelings of 
depression from the time of his military service.  Layno, 6 
Vet. App. at 469.  See also 38 C.F.R.§ 3.159(a)(2).  However, 
the Board affords his lay statements less probative weight in 
light of the lack of corroborating medical evidence from 1995 
during service to 2001 after service, and the fact that his 
depression is described as "intermittent" in nature.  
Simply put, his lay contentions regarding his symptomatology 
are outweighed by the available medical evidence.  See 
generally Barr, 21 Vet. App. at 310.   

Further, it follows that, with regard to the nexus 
requirement for service connection, the VA examiner that was 
charged with making this medical determination simply was 
unable to link with the required degree of certainty the 
veteran's current depressive disorder to the depressive 
feelings that he had earlier experienced during his military 
service.  See 38 C.F.R. § 3.102.  See generally Bloom v. 
West, 12 Vet. App. 185 (1999) (a medical opinion based on 
speculation, without supporting clinical data or other 
rationale, does not provide the required degree of medical 
certainty); and Bostain v. West, 11 Vet. App. 124 (1998) 
(private physician's opinion that veteran's pre-existing 
service-related condition "may have" contributed to his 
ultimate demise too speculative, standing alone, to be deemed 
new and material evidence to reopen cause-of-death claim).  
See, too, Obert v. Brown, 5 Vet. App. 30 (1993) (where the 
Court held that a medical opinion expressed in terms of "may" 
be related to service necessarily implies "may or may not" 
and therefore is too speculative to establish a plausible 
claim; Tirpak v. Derwinski, 2 Vet. App. 609 (1992) (medical 
professional's use of equivocal language such as "may" or 
"may not" be related to service was too speculative to 
constitute a definitive opinion on issue of causation); and 
Winsett v. West, 11 Vet. App. 420, 424 (1998).

That said, an etiological opinion should be viewed in its 
full context and not characterized solely by the medical 
professional's choice of words.  See Perman v. Brown, 5 Vet. 
App. 237, 241 (1993); Lee v. Brown, 10 Vet. App. 336, 338 
(1997).  And the Court has pointed out that an absolutely 
accurate determination of etiology is not a condition 
precedent to granting service connection, nor is definite 
etiology or obvious etiology.  See Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996).  Still, though, the Court also has held 
that where, as here, the physician is simply unable to 
provide a definite causal connection, the opinion constitutes 
what may be characterized as "non-evidence."  See Perman v. 
Brown, 5 Vet. App. 237, 241 (1993).  See, too, 38 C.F.R. § 
3.102 (when considering application of the benefit-of-the-
doubt doctrine, reasonable doubt is one within the range of 
probability, as distinguished from pure speculation or remote 
possibility).

Consequently, there is insufficient evidence of a nexus to 
service for purposes of granting service connection for an 
acquired psychiatric disorder in this case.

The Board emphasizes that, although the veteran is competent 
to report any symptoms of depression he previously had or 
currently has, he is not competent to render an opinion as to 
the medical etiology of any current depression, 
absent evidence showing that he has medical training or 
expertise.  See 38 C.F.R. § 3.159(a)(2); Jandreau, 492 F.3d 
at 1377; Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. 
at 494.

Accordingly, the preponderance of the evidence is against the 
acquired psychiatric disorder claim, so this claim must be 
denied since there is no reasonable doubt to resolve in the 
veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Governing Laws and Regulations for Higher Disability Ratings

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2007).  If a veteran has an unlisted disability, it will be 
rated under a disease or injury closely related by functions 
affected, symptomatology, and anatomical location.  38 C.F.R. 
§ 4.20; see also 38 C.F.R. § 4.27 (providing specific means 
of listing diagnostic code for unlisted disease or injury). 

If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises 
as to the degree of disability, such doubt will be resolved 
in the veteran's favor.  38 C.F.R. § 4.3.  



Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, irrespective of whether 
the veteran raised them, as well as the entire history of his 
disability in reaching its decision.  Schafrath v. Derwinski, 
1 Vet. App. 589, 595 (1991).

When an evaluation of a disability is based - at least 
partly, on the extent there is limitation of motion, the 
Board must also consider, in conjunction with the otherwise 
applicable diagnostic code, any additional functional loss 
the veteran may have by virtue of other factors as described 
in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).  These factors include more or less 
movement than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, and deformity or 
atrophy of disuse.  The provisions of 38 C.F.R. § 4.40 state 
that disability of the musculoskeletal system is primarily 
the inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  A finding of functional loss due to pain must be 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant.  38 C.F.R. § 4.40; Johnston v. 
Brown, 10 Vet. App. 80, 85 (1997).  

With any form of arthritis, painful motion is an important 
factor of disability.  Joints that are actually painful, 
unstable, or malaligned, due to healed injury, should be 
entitled to at least the minimum compensable rating for the 
joint.  Special note should be taken of objective indications 
of pain on pressure or manipulation, muscle spasm, 
crepitation, and active and passive range of motion of both 
the damaged joint and the opposite undamaged joint.  38 
C.F.R. § 4.59.



Because the veteran has perfected an appeal as to the 
assignment of an initial rating following the initial award 
of service connection for his right shoulder disorder, 
the Board is required to evaluate all the evidence of record 
from the effective date of the initial grant of service 
connection (September 1, 1998) until the present.  This may 
result in a "staged rating" based upon the facts found 
during this period in question.  Fenderson v. West, 12 Vet. 
App. 119, 125-26 (1999).  That is to say, the Board must 
consider whether there have been times since the effective 
date of his award when his right shoulder disability has been 
more severe than at others.  See again Fenderson, 
12 Vet. App. at 125-26.  

Analysis - Higher Initial Rating for the Right Shoulder 
Disorder

The veteran's SMRs reflect that he had right shoulder rotator 
cuff repair and decompression surgery in April 1997 after 
several months of complaining of pain in this shoulder.  
Impingement syndrome had earlier been diagnosed in 1996.

The veteran's right shoulder disorder is rated as 10 percent 
disabling under 38 C.F.R. § 4.73, Diagnostic Code 5304, for 
impairment of Muscle Group IV that is "moderate" in 
severity in the dominant arm.  According to Diagnostic Code 
5304, Muscle Group IV functions to stabilize the shoulder by 
holding the head of the humerus in the socket during strong 
movements, and in abduction, outward rotation, and inward 
rotation movements.  

Under Diagnostic Code 5304, a higher 20 percent rating 
requires impairment that is "moderately severe" in the 
dominant arm, and an even higher 30 percent rating requires 
"severe" impairment.  Id.  The record confirms the 
veteran's right arm is his major or dominant arm.  See 38 
C.F.R. § 4.69.



Limitation of motion associated with a disability is 
accounted for under the muscle injury criteria, as set forth 
at 38 C.F.R. § 4.56(d).  For VA rating purposes, the cardinal 
signs and symptoms of muscle disability are loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement.  
38 C.F.R. § 4.56(c).  Evaluation of muscle injuries as 
slight, moderate, moderately severe, or severe, is based on 
the type of injury, the history and complaints of the injury, 
and objective findings.  38 C.F.R. § 4.56(d).

"Moderately severe" muscle disability results from a 
through and through or deep penetrating wound by small high 
velocity missile or large low-velocity missile, 
with debridement, prolonged infection, or sloughing of soft 
parts, and intermuscular scarring.  Service or other records 
should show hospitalization for a prolonged period for 
treatment of wound, reflect consistent complaints of cardinal 
signs and symptoms of muscle disability, and, if present, 
reveal evidence of inability to keep up with work 
requirements.  Objective examination should reveal entrance 
and (if present) exit scars indicating track of missile 
through one or more muscle groups.  In addition, there are 
indications on palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
sound side.  Tests of strength and endurance compared with 
sound side demonstrate positive evidence of impairment.  
38 C.F.R. § 4.56(d)(3).    

"Severe" muscle disability occurs when there was a through 
and through or deep penetrating wound due to high-velocity 
missile, or large or multiple low velocity missiles, or with 
shattering bone fracture or open comminuted fracture with 
extensive debridement, prolonged infection, or sloughing of 
soft parts, intermuscular binding and scarring.  Records 
should show hospitalization for a prolonged period for 
treatment of wound, consistent complaints of cardinal signs 
and symptoms of muscle disability worse than those shown for 
moderately severe muscle injuries, and, if present, evidence 
of inability to keep up with work requirements.  Objective 
evidence of severe muscle disability includes ragged, 
depressed, and adherent scars indicating wide damage to 
muscle groups in missile track.  Palpation shows loss of deep 
fascia or muscle substance, or soft flabby muscles in wound 
area.  Muscles swell and harden abnormally in contraction.  
Tests of strength, endurance, or coordinated movements 
compared with the corresponding muscles of the uninjured side 
indicate severe impairment of function.  Additional signs of 
severe muscle disability, when present, include: X-ray 
evidence of minute multiple scattered foreign bodies 
indicating intermuscular trauma and explosive effect of the 
missile; adhesion of scar to one of the long bones, scapula, 
pelvic bones, sacrum or vertebrae, with epithelial sealing 
over the bone rather than true skin covering in an area where 
bone is normally protected by muscle; diminished muscle 
excitability to pulsed electrical current in 
electrodiagnostic tests; visible or measurable atrophy; 
adaptive contraction of an opposing group of muscles; atrophy 
of muscle groups not in the track of the missile; and 
induration or atrophy of an entire muscle following simple 
piercing by a projectile.  38 C.F.R. § 4.56(d)(4).

Upon review of the evidence in this particular case at hand, 
the veteran's right shoulder disability does not meet or 
nearly approximate the criteria for a higher 20 percent 
rating under Diagnostic Code 5304 for muscle injuries.  
38 C.F.R. § 4.7.  Specifically, per his SMRs, VA treatment 
records dated from 2000 to 2007, VA right shoulder 
examinations conducted in November 2001, October 2003, and 
September 2006, as well as a private examination conducted in 
July 2003, there is no evidence of the required "moderately 
severe" or "severe" muscle disability.  That is, these 
records do not show a right shoulder disability due to any 
in-service gunshot or shrapnel wound.  There was no 
hospitalization for a prolonged period, debridement, 
prolonged infection, sloughing of soft parts, or 
intermuscular scarring.  There is no evidence of any 
inability to keep up with work requirements 
(the September 2006 VA examiner noted only "minimal" 
effects on the veteran's occupational activities or work 
requirements).  He is still able to work as a teacher.  The 
November 2001 VA examiner also indicated the veteran's right 
shoulder disorder was only "mild" in degree.  And likewise, 
the October 2003 VA examiner noted only "minimal to mild" 
loss of function of the right shoulder.  There was no 
evidence of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound side.  There 
is only some objective evidence of the cardinal signs and 
symptoms of muscle disability.  Although the veteran 
complained of pain, weakness, and fatigue, only pain was 
objectively confirmed.  


The July 2003 private examiner noted "good" strength in the 
right shoulder.  The September 2006 VA examiner indicated 
there was no weakness, fatigability, or incoordination of the 
right shoulder during the examination.  In addition, there 
was no evidence of a ragged, depressed, and adherent post-
surgical scar.  Finally, there was no indication of loss of 
deep fascia or muscle substance; X-ray evidence of minute 
multiple scattered foreign bodies; adhesion of the scar; 
visible or measurable atrophy; adaptive contraction of an 
opposing group of muscles; or induration or atrophy of an 
entire muscle.  

Assigning a separate and additional rating for the right 
shoulder disability under Diagnostic Code 5200-5203 would 
constitute pyramiding, contrary to the provisions of 38 
C.F.R. § 4.14.  In effect, the veteran is not entitled to a 
separate and additional rating for his right shoulder 
disability, as manifestations of a disability under multiple 
diagnoses (i.e., pyramiding) is to be avoided under 38 C.F.R. 
§ 4.14.  In this regard, as limitation of motion (abduction 
and rotation) with pain is a manifestation of both muscle and 
joint injuries, this symptom is already compensated by his 
existing 10 percent rating under Diagnostic Code 5304.  
However, in rating his service-connected right shoulder 
disability, application of 38 C.F.R. § 4.14 does not prohibit 
the Board from comparing the rating criteria for the right 
shoulder joint versus the rating criteria for the affected 
right shoulder muscle and considering which provides a higher 
evaluation based on the manifestations of the disability.  
See Butts v. Brown, 5 Vet. App. 532 (1993) (choice of 
diagnostic code should be upheld if it is supported by 
explanation and evidence).  Therefore, the Board will 
evaluate the veteran's right shoulder disability under the 
diagnostic code that will provide the most favorable rating, 
ever mindful not to pyramid and overly compensate him for the 
same symptom.  See, e.g., Esteban v. Brown, 6 Vet. App. 259, 
261 (1994).

Normal ranges of motion of the shoulder are flexion (forward 
elevation) from 0 degrees to 180 degrees, abduction from 0 
degrees to 180 degrees, external rotation from 0 degrees to 
90 degrees, and internal rotation from 0 degrees to 90 
degrees.  38 C.F.R. § 4.71, Plate I.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5201, for a major 
(dominant) joint, a 20 percent rating is warranted for 
limitation of motion at the shoulder level (i.e., motion 
limited to 90 degrees).  A higher 30 percent rating requires 
motion limited to midway between the side and shoulder level 
(i.e., motion limited from 45 to 90 degrees).  Finally, a 
maximum 40 percent rating is warranted when motion is limited 
to 25 degrees from the side.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5203, impairment of 
the clavicle or scapula, nonunion of the clavicle or scapula 
with loose movement is rated as 20 percent for the major 
shoulder.  Dislocation of the clavicle or scapula with loose 
movement is rated as 20 percent for the major shoulder.  
Diagnostic Code 5203 also provides an alternative rating 
based on impairment of function of the contiguous joint, in 
other words, an analysis under Diagnostic Code 5201.  

Upon review of the evidence, the veteran's right shoulder 
disability does not satisfy the requirements for a higher 
rating beyond 10 percent under Diagnostic Code 5201 or 5203.  
38 C.F.R. 4.7.  That is, under Diagnostic Code 5203, there is 
simply no objective evidence of nonunion of the clavicle or 
scapula with loose movement to permit a higher rating.  Under 
Diagnostic Code 5201, the evidence of record does not show 
limitation of motion at the shoulder level (i.e., flexion or 
abduction of the right shoulder limited to 90 degrees).  See 
November 2001 VA examination (indicating the veteran had 
"normal" range of motion); July 2003 private examination 
(indicating he had "good" range of motion); October 2003 
VA examination (indicating posterior and anterior flexion 
both 90 degrees for full range of flexion totalling 180 
degrees, and abduction of 140 degrees); and September 2006 VA 
examination (indicating flexion was to 170 degrees and 
abduction also to 170 degrees).  It is worth reiterating that 
the veteran is not competent to render a medical opinion as 
to specific degree of his limitation of right shoulder motion 
or to nonunion of his clavicle or scapula without objective 
corroboration by a medical professional.  Jandreau, 492 F.3d 
at 1377; Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. 
at 494.  



With regard to functional loss, pain and tenderness were 
noted, but the September 2006 VA examiner indicated there was 
no increased limitation of motion due to functional loss.  38 
C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 206.  
There was no objective evidence, as well, of any deformity, 
fatigue, swelling, or weakness during any of the VA or 
private examinations.  The July 2003 private examiner 
instructed the veteran to be cautious when lifting weights.  
Both the October 2003 and September 2006 VA examiners 
discussed the "minimal" effect of functional loss on his 
right shoulder.  Simply stated, the degree of functional loss 
shown is adequately compensated by his existing 10 percent 
rating.

Other diagnostic codes for shoulder disabilities that provide 
ratings greater than 
10 percent are not more appropriate because the facts of this 
case do not support their application.  See, e.g., 38 C.F.R. 
§ 4.71a, Diagnostic Code 5200 (for ankylosis of the 
scapulohumeral articulation) and Code 5202 (for other 
impairment of the humerus including malunion with deformity 
or recurrent dislocation).  See Butts, supra.  There is 
simply no evidence of ankylosis, dislocation, malunion, 
nonunion deformity, or loss of head of the right shoulder 
joint.  The July 2003 private examiner noted no right 
shoulder deformity.  Because the veteran is able to move his 
right shoulder joint - although not always with full range 
of motion, by definition, his right shoulder joint is not 
immobile.  Ankylosis is the immobility and consolidation of a 
joint due to disease, injury or surgical procedure.  See, 
e.g., Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) and Lewis v. 
Derwinski, 3 Vet. App. 259 (1992) [citing Saunders 
Encyclopedia and Dictionary of Medicine, Nursing, and Allied 
Health at 68 (4th ed. 1987)].  

The Board has also considered whether a separate compensable 
rating may be assigned for the post-surgical scar, but finds 
that, since it is asymptomatic and minimal, a separate rating 
is unwarranted.  See generally 38 C.F.R. § 4.118, Diagnostic 
Codes 7801 to 7805.

Accordingly, the Board finds that the preponderance of the 
evidence is against a disability rating higher than 10 
percent for the veteran's right shoulder disability, in turn 
meaning there is no reasonable doubt to resolve in his favor 
concerning this.  38 C.F.R. § 4.3.

Fenderson Consideration

Although this is a Fenderson situation and the veteran, 
therefore, could potentially receive a "staged" rating for 
his right shoulder disability, this would not be appropriate 
in this instance.  The medical evidence shows a consistent 
level of disability, and consequently a 10 percent rating is 
warranted for the entire period at issue, since September 1, 
1998, the day after discharge from his military service.  

Extra-Schedular Consideration

Finally, there is no evidence of exceptional or unusual 
circumstances to warrant referring this case for extra-
schedular consideration.  38 C.F.R. § 3.321(b)(1).  The Board 
finds no evidence that the veteran's right shoulder 
disability markedly interferes with his ability to work, 
meaning above and beyond that contemplated by his schedular 
rating.  See, too, 38 C.F.R. § 4.1 indicating that, 
generally, the degrees of disability specified in the rating 
schedule are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  The veteran's job as a teacher is not 
significantly impacted by his right shoulder disability; the 
VA examiner confirmed this.  Furthermore, there is no 
evidence of any other exceptional or unusual circumstances, 
such as frequent hospitalizations, to suggest he is not 
adequately compensated for his disability by the regular 
rating schedule.  VAOPGCPREC 6-96.  His evaluation and 
treatment primarily has been on an outpatient basis, not as 
an inpatient.




ORDER

The claim for service connection for elevated cholesterol is 
denied.  

The claim for service connection for an acquired psychiatric 
disorder is denied.  

An initial disability rating higher than 10 percent for the 
right shoulder disorder, status post decompression and 
rotator cuff surgery, is denied.  


REMAND

Before addressing the merits of the remaining claims for 
service connection for an airway disorder, bilateral hearing 
loss, and migraine headaches, the Board finds that additional 
development of the evidence is required.

In disability compensation (service-connection) claims, VA 
must provide a medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for VA to make a decision on the 
claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 
see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).

Concerning this, the veteran should be scheduled for VA 
examinations to obtain medical nexus opinions concerning the 
etiology of any current bilateral hearing loss, airway 
disorder, and migraine headaches.  Id.



As for his airway disorder claim, the veteran contends that 
starting in 1992, so during his military service, he 
developed flu-like symptoms, shortness of breath, congestion, 
coughing, hoarseness of voice, upset stomach, and respiratory 
infections due to what he generally describes as an "airway 
disorder."  See the transcript of his March 2000 
videoconference hearing testimony and VA treatment records 
dated from 2000-2007.

The veteran's SMRs are unremarkable for a specific diagnosis 
of a respiratory or "airway" disorder.  However, his SMRs 
dated from 1993 until his discharge in 1998 do reflect 
treatment for some of these alleged symptoms on various 
occasions due to what was diagnosed as viral syndromes.

And since service, the veteran has been treated for 
laryngitis, bronchitis, allergic rhinitis, upper respiratory 
infections, and asthmatic symptoms.  In addition, in July 
2005, he had an esophagogastroduodenoscopy (EGD) that 
revealed esophagal erosion and gastritis.  Gastroesophageal 
reflux disease (GERD) was diagnosed, as well.  VA 
consultations in February 2006 found that his hoarseness of 
voice and coughing were due to his GERD.  A VA examination 
and opinion are needed to address the variety of continuous, 
yet varied, symptoms he has alleged since his military 
service.

As to his migraine headache disorder claim, the veteran 
asserts he has a migraine headache disorder associated with 
his psychiatric issues.  He adds that this disorder 
especially manifests in times of stress, about every three to 
four months.  See the transcript of his February 2008 
videoconference hearing testimony and the report of his 
September 2004 VA examination.  His SMRs show some treatment 
for headaches associated with flu-like symptoms, particularly 
in 1993.  However, contrary to his assertions, there were no 
associated headaches reported during the psychiatric 
examinations he received during service.  Notably, upon 
discharge, he denied experiencing headaches during his March 
1998 military retirement examination.  Post-service, VA 
treatment records dated from 2000 to 2007 show treatment for 
migraine headaches, a short time after service.  A VA 
physician opined in an April 2005 letter that the veteran has 
"tension-type" headaches beginning from the time of his 
divorce during service, and in fact related to service.  
However, this opinion was not based on a review of the claims 
file and is not consistent with the diagnosis of "migraine" 
headaches made throughout the VA treatment records and during 
VA examinations in November 2001 and September 2004.  So 
another VA examination and opinion are needed to determine 
what particular type of headache disorder the veteran has, 
and whether this disorder is related to his treatment for 
headaches during his military service.

And as for his hearing loss claim, the veteran contends he 
has current hearing loss attributable to acoustic trauma from 
military vehicles and artillery fire during his over 20 years 
of military service.  See December 2001 VA audiometry 
examination.  During service, his March 1998 military 
retirement examination resulted in a diagnosis of mild 
bilateral high frequency hearing loss (specifically, a pure 
tone threshold of 30 decibels at 4000 Hertz).  Hearing 
protection was recommended in the future.

A hearing loss disability according to the threshold 
standards of 38 C.F.R. § 3.385 was not evidenced during 
service.  This VA regulation indicates impaired hearing will 
be considered to be a disability when the auditory threshold 
in any of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz (Hz) is 40 decibels or greater; or when the auditory 
threshold for at least three of these frequencies are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.

However, as the Court indicated in Ledford v. Derwinski, 3 
Vet. App. 87, 89 (1992), hearing loss disability by the 
standards of 38 C.F.R. § 3.385 is not required 
during service, only currently.  Ledford, 3 Vet. App. at 89.  
In fact, the laws and regulations do not specifically require 
complaints of or treatment for hearing loss during service in 
order to establish service connection.  Id.  See also Hensley 
v. Brown, 5 Vet. App. 155 (1993) (where the Court held that, 
even though disabling hearing loss may not be demonstrated at 
separation, a veteran may nevertheless establish service 
connection for a current hearing loss disability by 
submitting evidence that the current disability is related to 
service).

Post service, the veteran had a VA audiology examination in 
December 2001.  Although mild bilateral hearing loss was once 
again demonstrated at 4000 Hertz, this examination failed to 
reveal he had sufficient hearing loss at the 1,000-4,000 
Hertz frequencies to satisfy the requirements of § 3.385 to 
be considered an actual disability by VA standards.  It is 
important for him to understand that, while his hearing may 
not be as good as it once was, in order to be considered for 
service connection for hearing loss he must currently have a 
certain level of hearing loss per the specific requirements 
of this VA regulation.  He testified during his February 2008 
videoconference hearing, however, that his hearing is now 
worse, suggesting he may now meet these threshold minimum 
requirements of § 3.385 to consider the extent of his hearing 
loss a disability by VA standards.  Therefore, based on this 
evidence and the Court's recent decision in McLendon, a VA 
medical examination and opinion are also needed to determine 
whether he now satisfies these threshold minimum requirements 
of § 3.385 and, if he does, to determine whether his current 
bilateral hearing loss is attributable to his military 
service, and especially to the alleged acoustic trauma.

Accordingly, these claims are REMANDED for the following 
development and consideration:

1.	Arrange for the veteran to undergo a VA 
audiology examination to determine 
whether he currently has bilateral 
hearing loss as defined by VA regulation, 
38 C.F.R. § 3.385.  He is hereby advised 
that failure to report for his scheduled 
VA examination, without good cause, 
may have adverse consequences on this 
claim.  The examination should include 
any diagnostic testing or evaluation 
deemed necessary.  The examination must 
include audiometric testing and speech 
recognition testing using the Maryland 
CNC Test.  And the claims file, including 
a complete copy of this remand, must be 
made available for review of the 
veteran's pertinent history.  Based on 
the test results and review of the claims 
file, and assuming the veteran has 
sufficient hearing loss to meet the 
threshold minimum requirements of 
38 C.F.R. § 3.385, the examiner 
should indicate whether it is at least as 
likely as not the veteran's current 
bilateral hearing loss disability is the 
result of his military service - and, in 
particular, any acoustic trauma he may 
have sustained from excessive noise 
exposure in the manner alleged.

2.	Also arrange for the veteran to undergo 
the appropriate VA examinations to 
determine the nature and etiology of any 
current airway and headache disorders.  
The veteran is hereby advised that 
failure to report for his scheduled VA 
examination, without good cause, may have 
adverse consequences on these claims.  
The examination should include any 
diagnostic testing or evaluation deemed 
necessary.  And the claims file, 
including a complete copy of this remand, 
must be made available for review of the 
veteran's pertinent medical history - 
including, in particular, the records of 
his relevant treatment during service and 
during the several years since.  
The examination report must state whether 
such review was accomplished.  Based on a 
physical examination and comprehensive 
review of the claims file, the examiner 
is asked to provide an opinion responding 
to the following questions:  

(A)	Is it at least as likely as not 
(meaning 50 percent or more 
probable) that the veteran has a 
current headache disorder 
directly related to his 
treatment for headaches during 
his military service, 
most frequently in 1993?  If so, 
please identify the specific 
nature of this 
headache disorder.

(B)	Is it at least as likely as 
not (meaning 50 percent or 
more probable) that the 
veteran has a current airway 
or gastric disorder directly 
related to his treatment for 
flu-like symptoms, shortness 
of breath, congestion, 
coughing, hoarseness of 
voice, upset stomach, and 
respiratory infections during 
his military service, most 
frequently from 1993 to 1998?

The term "at least as likely as not" 
does not mean merely within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion - such as 
causation, is so evenly divided that it 
is as medically sound to find in favor 
of that conclusion as it is to find 
against it.  The examiner must discuss 
the rationale of the opinion, whether 
favorable or unfavorable, based on the 
findings on examination and information 
obtained from review of the record.  If 
the examiner is unable to provide the 
requested opinion, please expressly 
indicate this and discuss why this is 
not possible or feasible.  

3.	Then readjudicate the claims for service 
connection for bilateral hearing loss, an 
airway disorder, and a headache disorder 
in light of the additional evidence 
obtained since the November 2007 SSOC.  
If these claims are not granted to the 
veteran's satisfaction, send him and his 
representative another SSOC and give them 
an opportunity to respond to it before 
returning the file to the Board for 
further appellate consideration of these 
remaining claims.

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


